Citation Nr: 1631166	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for intervertebral disc syndrome (IVDS).

(The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for high cholesterol, a cardiovascular symptoms, to include as due to an undiagnosed illness, drug allergies, to include as due to an undiagnosed illness, chemical sensitivities, to include as due to an undiagnosed illness, joint pain, to include as due to an undiagnosed illness, skin condition, to include as due to an undiagnosed illness, diabetes mellitus, sleep apnea, chronic fatigue syndrome, irritable bowel syndrome, a headache disorder, and erectile dysfunction will be addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Jessica Vasquez, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his mother, and his mother-in-law


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to October 1994, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a hearing in November 2010, before Veterans Law Judge (VLJ) DiLorenzo, and at a hearing in November 2015, before VLJ Blackwelder.  Transcripts of the hearings are of record.  

A VLJ who conducts a hearing must participate in making the final determination of the claim involved. 38 U.S.C. § 7107(c)  (West 2014); 38 C.F.R. § 20.707  (2015).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a)  (West 2014).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered a common issue (as they have in this case), a third VLJ is assigned to the decision panel. 

The Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707  as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As stated above, the Veteran testified at two hearings before two different VLJs concerning the issues being addressed here.  In March 2016, the Veteran was sent a letter explaining to him that he was entitled to a third hearing.  The Veteran returned the form indicating that he waived his right to appear at a third hearing.

In January 2011, the Board remanded the Veteran's claim for service connection for IVDS for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  In a January 1995 rating decision, the Veteran's claim for service connection for a nervous condition, to include posttramatic stress disorder (PTSD), was denied as the evidence failed to show that his nervous condition was due to his service, and was never appealed.
 
2.  The evidence received since the January 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's acquired psychiatric disability, to include depression, is due to his service-connected back disability.

4.  Resolving all doubt in favor of the Veteran, his IVDS is the result of his active service.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).
 
2.  New and material evidence has been received since the January 1995 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for IVDS have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a nervous disorder, to include PTSD, was denied in January 1995.  The RO denied reopening the claim in August 2011 finding that the evidence submitted was not new and material.  The Veteran did not appeal the January 1995 decision, nor did he submit any new and material evidence within a year of the January 1995 rating decision.  See 38 C.F.R. §3.156(b).  The January 1995 decision thereby became final.

At the time of the January 1995 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), and VA treatment records.
	
Evidence received since the January 1995 rating decision includes additional VA medical evidence, including a November 2011 VA examination, private medical evidence, Social Security Administration (SSA) records, and the Veteran's testimony at a November 2015 Board hearing, which shows that he has been diagnosed with depressive disorder due to his service-connected lumbar spine disability.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the Veteran's acquired psychiatric disability, in December 2009, the RO denied service connection for depression on a direct basis as the evidence did not show a diagnosis of depression.  However, the Veteran's treatment records show that he was subsequently diagnosed with depression and a history of PTSD in July 2010.

In November 2011, a VA examiner reviewed the Veteran's claim file, interviewed the Veteran, and conducted a mental status examination.  The examiner opined that the Veteran's depression was as likely as not that due to his service-connected lumbar sprain.  The examiner explained that the Veteran's lumbar sprain resulted in mobility limitations and ability to work, which resulted in his depression.

The November 2011 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.  

Accordingly, the criteria for service connection for an acquired psychiatric disability to include depression have been met and the Veteran's claim is granted.

Regarding the Veteran's IVDS, his STRs show that in February 1991, he complained of recurrent back pain.  The Veteran is already service connected for a lumbar spine disability.  However, it was concluded that the Veteran's IVDS began following a post-service motor vehicle accident.  However, as discussed below, the Veteran pointed to sufficient evidence at his Board hearing to establish that it is at least as likely as not (50 percent or greater) that his IVDS pre-dated his motor vehicle accident and in fact was the result of his military service. 

At the hearing, the Veteran testified that he injured his back in 1990 during jump school and had a physical profile for six months.  He testified that he injured his back again in 1991 and was on a physical profile for six months.  He testified that he injured his back a final time in 1994, which required six months of physical therapy.  He testified that he started seeing chiropractor Ree Ann Cupp, D.C., after service in December 1994.  He testified that he was diagnosed with IVDS by his chiropractor.  His mother testified that the Veteran had hurt his back in 1990.  She also testified that he complained of back pain on a daily basis after his separation from service.

In December 1994, the Veteran was diagnosed with IVDS by his chiropractor.

The testimony of the Veteran and his mother are given great probative weight as it is consistent with the medical record showing a diagnosis and treatment for IVDS, which occurred within a year of his separation from active military service.

Accordingly, the criteria for service connection for IVDS have been met and the Veteran's claim is granted.

In light of these results, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 







ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is granted.

Service connection for depression is granted.

Service connection for IVDS is granted.



____________________________		____________________________
MATTHEW W. BLACKWELDER                                 P.M. DILORENZO
           Veterans Law Judge                                              Veterans Law Judge
      Board of Veterans' Appeals                                  Board of Veterans' Appeals 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


